LPBP Inc. 447 March Road Ottawa, Ontario K2K 1X8, Canada Telephone:613-592-3400 Fax:613-592-0571 February 2, 2012 All Securities Commissions Dear Sirs: RE: LPBP INC. Annual Meeting of Shareholders We wish to advise you of the following dates in connection with our Annual Meeting of Shareholders: DATE OF MEETING: April 5, 2012 RECORD DATE FOR NOTICE: February 28, 2012 RECORD DATE FOR VOTING: February 28, 2012 SECURITIES entitled to vote: Class A Common Routine Business: Yes [x]No [ ] CUSIP: Yours very truly, LPBP INC. /s/ Andrew Foti Andrew Foti Secretary
